GRAVES, Judge.
Appellant was convicted by a jury of an aggravated assault, and fined the sum of $25.00.
There is no statement of facts in the record.
We do find in the record what is denominated an exception to the form of the complaint “because the same does not set forth in plain and intelligible words any offense attempted to *167be charged.” The exception goes no further in setting forth the objectionable features of such complaint. We also find a further bill of exceptions to the complaint “because it does not appear on the face of same that an offense against the law of this State was committed by the defendant.”
We have carefully examined the complaint herein, and we think same is not subject to the objections leveled thereat by appellant. The pleading is in three counts, all based on forms 502 and 503, p. 303, Willson’s Texas Criminal Forms, Fifth edition, and such forms were evidently before the pleader in making such allegations. We hold the complaint to be sufficient to charge the offense of an aggravated assault.
The judgment is affirmed.